Supreme Court of Florida

No. SC21-284
IN RE: AMENDMENT TO RULE REGULATING THE FLORIDA BAR
6-10.3.
December 16, 2021
PER CURIAM.

Earlier this year, the Court amended the Rules Regulating the
Florida Bar to preclude continuing legal education credit for “any
course submitted by a sponsor, including a section of The Florida
Bar, that uses quotas based on race, ethnicity, gender, religion,
national origin, disability, or sexual orientation in the selection of
course faculty or participants.” In re Amendment to Rule Regulating
the Florida Bar 6-10.3, 315 So. 3d 637, 639 (Fla. 2021). Although
the amendment took effect immediately, the Court invited
comments from interested persons. Id. at 638.

Having reviewed those comments, we have decided to modify
the rule amendment in two limited respects. First, in deference to

Florida Bar members who planned their 2021 CLE activities in
reliance on the preamendment status quo, we postpone the effective
date of the rule amendment until January 1, 2022. Second, we
amend the text to clarify that CLE credit will be unavailable for
courses with any sponsor that uses quotas covered by the rule,
whether course approval is sought by the sponsor or by an
individual bar member. !

I.

The Court amended rule 6-10.3 in response to a “Diversity &
Inclusion CLE Speaker Panel Policy” that the Business Law Section
of the Florida Bar adopted on September 1, 2020. For ease of
reference, we have attached that policy to this opinion as Appendix
B.

On its face, the policy “will require” CLE program panels to
include a minimum number of “diverse” members, depending on
the size of the panel. And on its face, the policy defines diversity in
terms of a person’s membership in “groups based upon race,
ethnicity, gender, sexual orientation, gender identity, disability and

multiculturalism.” The Business Law Section has rescinded this

 

1. We have jurisdiction. See art. V, § 15, Fla. Const.

_2-
policy, but only as a response to our rule amendment. The Section
informs us that, if the Court were to revoke the rule amendment,
the Section would reinstate the policy.

The Business Law Section modeled this policy on a similar
policy of the American Bar Association. The ABA adopted its own
policy after finding that ABA entities had “fail[ed] to comply” with
the organization’s “aspirational policy” that all CLE panels include
“diverse members of our profession.” Appendix to Comments of the
American Bar Association, at 98.2 The ABA uses the term “diverse
members of our profession” to describe “women, racial and ethnic
minorities, persons with disabilities, and persons of differing sexual
orientations and gender identities.” Id.

When we adopted the rule amendment, we described the

”

Business Law Section’s policy as imposing “quotas.” See In re
Amendment to Rule Regulating the Florida Bar 6-10.3, 315 So. 3d at

637. The label fits: as a matter of ordinary usage, the term “quota”

includes “[a] number or percentage, especially of people,

 

2. See also Comments of the American Bar Association, at 9
(““Unfortunately, voluntary efforts fell far short of the [2011]
Diversity Plan’s aspirations.”) (emphasis added).

_3-
constituting a required or targeted minimum.” American Heritage
Dictionary at 1447 (Sth ed. 2011). The Section’s policy requires a
minimum percentage of “diverse” CLE program panelists. In doing
so, the policy necessarily caps the allowable percentage of
nondiverse panelists.

Our decision also said that “[q]juotas based on characteristics
like the ones in this policy are antithetical to basic American
principles of nondiscrimination.” In re Amendment to Rule
Regulating the Florida Bar 6-10.3, 315 So. 3d at 637. The policy
treats people differently (i.e., discriminates) based on their
membership in groups defined by “race, ethnicity, gender, sexual

”

orientation, gender identity, disability and multiculturalism.” Our
laws consider it presumptively wrong to discriminate on these
grounds—especially when government does the discriminating, but
also in many contexts involving discrimination by private entities.
We reject the notion that quotas like these cause no harm.
Quotas depart from the American ideal of treating people as unique
individuals, rather than as members of groups. Quotas are based

on and foster stereotypes. And quotas are divisive. “It would bea

sad day indeed, were America to become a quota-ridden society,

_4-
with each identifiable minority assigned proportional representation
in every desirable walk of life.” Grutter v. Bollinger, 539 U.S. 306,
343 (2003) (quoting Nathaniel L. Nathanson & Casimir J. Bartnik,
The Constitutionality of Preferential Treatment for Minority Applicants
to Professional Schools, 58 Chicago Bar Rec. 282, 293 (May—June
1977)).

In deciding whether and how to address the Business Law
Section’s policy, we reached two basic conclusions: first, that it
would be wrong for the Court to turn a blind eye to this sort of
discrimination; and second, that any regulatory response should
address the use of discriminatory quotas by any CLE course
sponsor, regardless of its affiliation with The Florida Bar. This
Court has limited authority over the policies of entirely private
entities, and rightly so. But we do have the authority—and, we
think, a duty—to disassociate The Florida Bar’s CLE infrastructure
from entities with discriminatory quota policies like the one here.

This Court is firmly committed to the principles of
nondiscrimination and equal opportunity for all. Consistent with
that commitment, we support proactive measures to ensure that

individuals from all backgrounds are afforded fair opportunities to

_5-
participate in CLE programs and in the legal profession more
generally. Inclusivity is a laudable goal, and it can be achieved
without resorting to discriminatory quotas.

I.

With a handful of exceptions, the forty-plus comments the
Court received in response to the rule amendment were negative.
But we respectfully disagree with the opponents’ principal
objections, and we will explain why.

The Court’s authority to adopt the rule amendment. Some
commenters characterized the Court as having (improperly) ruled
on the legality of the Business Law Section’s policy outside the
context of an adversarial case or controversy. The Court did no
such thing; we did not act in an adjudicative capacity or purport to

rule on the legality of any policy.* Instead, we measured the policy

 

3. For this reason, commenters’ objections to this Court’s
“Cf” citations of Grutter v. Bollinger, 539 U.S. 306 (2003), and
Regents of University of Cal. v. Bakke, 438 U.S. 265 (1978), are
beside the point. We did not say that the Business Law Section and
the ABA are state actors, nor did we purport to apply the Equal
Protection Clause to those groups’ CLE speaker policies. Grutter
and Bakke are relevant because they illuminate the harm caused by
race-based quotas and stress the importance of treating people as
individuals, rather than as members of groups.

-6-
against “basic American principles of nondiscrimination,” and we
acted under our general authority to set the rules that govern The
Florida Bar. The rule amendment reflects this Court’s policy
decision to disassociate The Florida Bar’s CLE infrastructure from
program sponsors that use discriminatory quota policies like the
one at issue.

Whether the policy causes harm. Many commenters object to
our labeling the Business Law Section’s and the ABA’s policies as
“quota” policies. These commenters further maintain that, labels
aside, the policies harm no one and are intended to include rather
than to exclude. We have no doubt that supporters of the policies
at issue genuinely see things this way.

But we already have explained why it is correct, as a matter of
standard English, to describe these policies as imposing quotas.*

We also have explained our view that quotas harm individuals and

 

4. After the Court adopted the rule amendment, the ABA
added the following language to its policy: “This is a policy of
inclusion and not exclusion. To that end, if a CLE panel is not
otherwise diverse, program organizers will add panel participants
who bring diversity to achieve the goal of this policy.” But the
policy still requires minimum numbers of “diverse” members on
CLE panels of three or more. The ABA’s policy is still a quota
policy.
society. Again, quotas ignore each person’s uniqueness and innate
worth; promote stereotyping; and sow division.

We note that, on their face, the Business Law Section and ABA
policies make no attempt to connect a person’s “diversity” to the
subject matter or educational content of the CLE program. The
ABA’s submission to the Court indicates that it administers its
diversity requirement this way: “Program planners ask potential
speakers to voluntarily answer the following question: Do you
identify yourself as diverse?” Appendix to Comments of the
American Bar Association, at 123. A person’s answer to this
question is then used to determine how to categorize a person
(nondiverse or diverse) for purposes of compliance with the diversity
policy. This approach smacks of stereotyping or naked balancing; it
does not invite a “holistic” assessment of whatever unique
perspective an individual might bring to a panel.

Importance of the ABA’s CLE programs. Many commenters
praised the content and value of the ABA’s CLE programming and
bemoaned the rule amendment’s effect on that programming. Of
course, our rule amendment does not prohibit anyone from

attending an ABA CLE program or from partnering with the ABA.

_8-
Nonetheless, we acknowledge the concerns of those commenters
who would like to receive CLE credit for their attendance at ABA-
sponsored or cosponsored programs. We sincerely hope that the
ABA will solve this problem by abandoning its quota policy and
pursuing its diversity-related goals without resorting to
discriminatory quotas—something that institutions throughout our
society have shown themselves able to do.

HI.

In our decision adopting the rule amendment, we attempted to
honor Florida Bar members’ reliance interests by providing that the
amendment would not apply to any course that, as of the effective
date, had already been approved for CLE credit. Some of the
commenters indicated that this amount of advance notice was
insufficient—perhaps because they had already paid their ABA dues
for the year, or because they had invested time and energy
preparing a course that had not yet been approved. These are valid
concerns. Therefore, we give the amendment to rule 6-10.3 a
revised effective date of January 1, 2022.

Commenters also expressed uncertainty over the rule

amendment’s application when an individual bar member, rather

_9-
than a course sponsor, submits a course for CLE credit approval.
As reflected in the attached Appendix A, we amend the rule text to
clarify that CLE credit will be unavailable for any course with a
sponsor that uses quotas covered by the rule, whether approval is
sought by the sponsor or by an individual bar member. New
language is indicated by underscoring; deletions are indicated by
struck-through type.

It is so ordered.
CANADY, C.J., and POLSTON, LAWSON, MUNIZ, COURIEL, and
GROSSHANS, Ju., concur.

LABARGA, J., dissents with an opinion.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

LABARGA, J., dissenting.

Today, on its own motion, a majority of this Court has
embarked on a course that will undoubtedly culminate in the
erosion of the judicial branch’s needed and well-established policy
of promoting and advancing diversity and inclusiveness throughout
the branch. Because I cannot agree with this course of action, |

respectfully dissent.

-10-
As noted by the majority, the Business Law Section of the
Florida Bar, in line with American Bar Association (ABA) efforts to
diversify Continuing Legal Education (CLE) panels, adopted a
“Diversity & Inclusion CLE Speaker Panel Policy” that required CLE
program panels to include a minimum number of “diverse”
members, depending on the size of the panel. Majority op. at 2-3.
Because “the policy defines diversity in terms of a person’s
membership in groups based on race, ethnicity, gender, sexual
orientation, gender identity, disability, and multiculturalism,”
under the guise of a dictionary definition of the term “quota,” the
majority deemed the policy discriminatory and has prohibited its
implementation. Majority op. at 3-4. However, I am persuaded that
the policy is not discriminatory because, as illustrated by the sheer
scope of the policy’s definition of diversity, the intent is to include,
not exclude, CLE panel participants.

When rule 6-10.3 was initially amended, this Court invited
interested persons to submit written comments. See In re Amend.
to Rule Reg. the Fla. Bar 6-10.3, 315 So. 3d 637, 638 (Fla. 2021).
Dozens of comments were filed in response, the overwhelming

majority of which opposed amending the rule. Representing a

-ll-
significant community of attorneys and law firms, voluntary bar
associations, law school deans, and legal organizations, the
comments in opposition persuasively objected to the majority’s
action and its rationale for doing so.

Of particular relevance are the comments filed by the ABA,
which argued regarding its policy (after which the Business Law
Section’s policy was modeled):

The ABA’s approach is neither a “quota” nor a preference
system that would fail under the United States Supreme
Court’s equal protection case law. The essence of the
Court’s cases is that quotas cannot be used to infringe on
legally protected interests—and the Diversity & Inclusion
Policy infringes on no one’s protected interests.

There are no “set asides” or reserved seats for
certain categories of individuals. In the rare instance in
which a panelist who brings diversity could not be
located, the ABA is empowered to grant a waiver for an
individual program. More typically, however, an
individual who brings diversity has been identified—and
then added to the CLE panel. No panel members are
displaced or replaced under the Diversity & Inclusion
Policy’s aegis. There is thus no interest of any individual
to be protected from the policy.

Comments of Am. Bar Ass’n at 3-4. The Business Law Section of
the Florida Bar also explained regarding its now-rescinded policy:
Any program that has two or fewer panelists does not

need to consider diversity as a factor. It is only when
there are three or more panelists on a program that

-12-
diversity consideration come[s] into play. And even then,

if the benchmarks identified in the policy for programs

with three or more speakers cannot be met, the Section

may waive the CLE Diversity Policy or make an exception

to it. Because the policy allows for waivers, appeals,

exceptions, and is not required for all programs, it is, by

definition, not mandatory. For all these reasons, the CLE

Diversity Policy is appropriate, narrowly tailored, and

served a compelling interest.

Comments of Bus. L. Section of Fla. Bar at 20 (footnote omitted).

In addition to these and other persuasive arguments regarding
the appropriateness of the policy, numerous comments also
expressed concern that the majority amended rule 6-10.3 on its
own motion. While the majority today reasserts its authority to do
so, it is noteworthy that the unilateral action the Court takes here
is not isolated. Rather, the majority’s decisions of late have ushered
in a series of drastic changes in civil, criminal, and rulemaking
contexts, and today’s decision by the majority only furthers this list.
The Virgil Hawkins Florida Chapter of the National Bar Association
(VHFCNBA) compellingly argues and echoes the procedural concern
raised by numerous commenters, and while the Business Law
Section’s policy was not limited to consideration based on race or

ethnicity, the organization makes a worthy argument regarding the

impact of the majority’s action on Black lawyers:

-13-
Legislating on matters of diversity that particularly
and directly impact Black lawyers without lawyers and
the entire organized bar first discussing, evaluating, and
proposing the means to incorporate diversity into the
profession is contrary to public policy and the legislative
prescription for our judicial system. Black lawyers, who
historically have been excluded from Florida law schools,
the judiciary, and Bar participation solely because of the
color of their skin, should have a real and meaningful
opportunity to do more than comment on a sua sponte
rule change that is already the law in Florida without any
prior notice or an opportunity to be heard.

Even more, the Court’s rule change comes in the
absence of a case or controversy challenging the
constitutionality (or advisability) of the Business Law
Section’s studied policy and in the absence of a proper
invocation of the Court’s rule-making authority. Given
the scarcity of cases in which this Court has sua sponte
amended Bar rules, one can reasonably ask: Is this the
policy that should define the Court’s jurisdictional limits
in matters of bar rules? VHFCNBA urges the Court to
exercise judicial restraint and to follow the established
amendment procedure.

Comment of Virgil Hawkins Fla. Chapter Nat’ Bar Ass’n at 17-18.

But today, despite various commenters’ extensive input and

overwhelming recommendations to the contrary, the majority

reaffirms the amendment to rule 6-10.3. While I wholeheartedly

agree with the majority’s statement that inclusivity is a laudable

goal, I also agree with the ABA that the CLE diversity policy in

question here is neither a quota nor a preference system that would

_14-
run afoul of existing equal protection case law, and I agree with the
Business Law Section that the policy is appropriate because it is
narrowly tailored and serves a compelling interest.

For these reasons, I respectfully dissent.
Original Proceeding — Florida Rules Regulating the Florida Bar

Gary L. Sasso and Nancy J. Faggianelli on behalf of Carlton Fields,
P.A., Tampa, Florida, and Rae T. Vann on behalf of Carlton Fields,
P.A., Washington, District of Columbia; Joanne Fanizza of Law
Offices of Joanne Fanizza, P.A., Melville, New York; Andrew S.
Berman of Young, Berman, Karpf & Karpf, P.A., Miami, Florida;
Twyla Sketchley, Tallahassee, Florida; Nancy Cayford Wear, Coral
Gables, Florida; Brian L. Tannebaum on behalf of the Association of
Professional Responsibility Lawyers, Miami, Florida; Tricia “CK”
Hoffler of The CK Hoffler Firm, on behalf of the National Bar
Association, Atlanta, Georgia; Kellye Y. Testy, Angela C. Winfield,
and Leanne M. Shank on behalf of the Law School Admission
Council, Newtown, Pennsylvania; Rosemary N. Palmer, Tallahassee,
Florida, Ronald S. Flagg on behalf of the Legal Services Corporation,
Washington, District of Columbia; Brandon S. Peters, Williston,
Florida; E. Thomas Sullivan on behalf of the American Bar
Foundation and the American Bar Association, Chicago, Illinois;
Karin J. Orlin of Karin J. Orlin, P.L., New York, New York; Trelvis D.
Randolph on behalf of the Wilkie D. Ferguson, Jr. Bar Association,
Miami, Florida, and Christopher M. Lomax on behalf of the Wilkie
D. Ferguson, Jr. Bar Association, Coral Gables, Florida; A.B. Cruz
HI and Edgar Chen on behalf of the National Asian Pacific American
Bar Association, Washington, District of Columbia, Hannah Choi of
Lee Law Group, PLLC, on behalf of the Asian Pacific American Bar
Association of Tampa Bay, Tampa, Florida, Guy Kamealoha Noa on
behalf of the Asian Pacific American Bar Association of South
Florida, Miami, Florida, Onchantho Am on behalf of the Greater
Orlando Asian American Bar Association, Orlando, Florida, and
Vivile R. Dietrich of Glazier, Glazier & Dietrich, P.A., on behalf of
the Jacksonville Asian American Bar Association; Jacksonville,

-15-
Florida; Michael J. Gelfand of Gelfand & Arpe, P.A., West Palm
Beach, Florida; Hon. Blaise Trettis, Public Defender, Eighteenth
Judicial Circuit, Melbourne, Florida; Jane W. Muir on behalf of the
Miami-Dade County Bar Association, Miami, Florida; Anthony C.
Musto on behalf of the Public Interest Law Section of The Florida
Bar, Hallandale Beach, Florida; William Hodes of The William Hodes
Law Firm, The Villages, Florida; Adam R. Maingot on behalf of the
Health Law Section of The Florida Bar, Temple Terrace, Florida;
William C. Hubbard and William H. Neukom on behalf of World
Justice Project, Washington, District of Columbia; Jason B. Blank
on behalf of Criminal Law Section of The Florida Bar, Fort
Lauderdale, Florida, and Warren William Lindsey on behalf of
Criminal Law Section of The Florida Bar, Winter Park, Florida;
James D. Wing, Mount Dora, Florida; Mariane L. Dorris of Shuker
& Dorris, P.A., on behalf of the Business Law Section of The Florida
Bar, Orlando, Florida, and Dineen Pashoukos Wasylik of DPW
Legal, on behalf of the Business Law Section of The Florida Bar,
Tampa, Florida; Hon. Jessica J. Yeary on behalf of the Florida Public
Defender Association, Inc., Tallahassee, Florida; James M. Meyer
and Ana M. Barton on behalf of The Florida Bar International Law
Section, Miami, Florida; Morris Weinberg, Jr. and Marcos E.
Hasbun on behalf of Zuckerman Spaeder LLP, Tampa, Florida;

Hon. Carlos J. Martinez on behalf of the National Association for
Public Defense, Miami, Florida; Kristin R.H. Kirkner on behalf of the
Family Law Section of The Florida Bar, Tampa, Florida, Jack A.
Moring on behalf of the Family Law Section of The Florida Bar,
Crystal River, Florida, and Heather L. Apicella on behalf of the
Family Law Section of The Florida Bar, Boca Raton, Florida;
Kimberly E. Hosley and Jenny Sieg on behalf of the Florida
Association for Women Lawyers, Orlando, Florida, and Kristin
Drecktrah Paz on behalf of the Miami-Dade Chapter of the Florida
Association for Women Lawyers, Miami, Florida; Patricia Lee Refo,
on behalf of the American Bar Association, Chicago, Illinois,

Elliot H. Scherker, Brigid F. Cech Samole, and Bethany J. M.
Pandher of Greenberg Traurig, P.A., on behalf of the American Bar
Association, Miami, Florida; Monica Vigues-Pitan on behalf of the
Florida Civil Legal Aid Association, Miami, Florida; Sean Domnick
and Navan Ward on behalf of the American Association for Justice,
Washington, District of Columbia; Deborah S$. Corbishley and Anna

- 16 -
T. Neill on behalf of Kenny Nachwalter, P.A., Miami, Florida; Denise
A. Mutamba on behalf of the F. Malcolm Cunningham, Sr. Bar
Association, Riviera Beach, Florida; Deborah Hardin Wagner,
Tampa, Florida, Daniel J. Staudt on behalf of the Intellectual
Property Owners Association, Washington, District of Columbia;
Zack Smith on behalf of Legal Fellow, The Heritage Foundation,
Washington, District of Columbia; Aurora Austriaco on behalf of the
National Conference of Bar Presidents, Chicago, Illinois;
Christopher Buerger on behalf of the National Legal Aid & Defender
Association, Washington, District of Columbia; Michael T. Davis of
Kuehe Davis Law, P.A., on behalf of the Virgil Hawkins Florida
Chapter National Bar Association, Inc., Miami, Florida, and Noel G.
Lawrence of Law Offices of Noel G. Lawrence, P.A., on behalf of the
Virgil Hawkins Florida Chapter National Bar Association, Inc.,
Jacksonville, Florida; Andrew A. Harris of Harris Appeals, P.A., on
behalf of the Florida Justice Association and the Palm Beach
County Justice Association, Palm Beach Gardens, Florida; and
William C. Hubbard on behalf of Law School Deans — Christopher J.
(C.J.) Peters, Alicia Ouellette, Roger A. Fairfax, Jr., Marc L. Miller,
Ronald Weich, Diane Ring, Angela Onwuachi-Willig, Michael T.
Cahill, Aviva Abramovsky, Erwin Chemerinsky, Kevin R. Johnson,
David L. Faigman, Bryant G. Garth, Jennifer L. Mnookin, Reynaldo
Anaya Valencia, Anita K. Krug, Verna L. Williams, Lee Fisher, Lolita
Buckner Inniss, Eboni S. Nelson, Joshua P. Fershée, Andrew L.
Strauss, Jelani Jefferson Exum, Renée McDonald Hutchins, Daniel
M. Filler, Luke Bierman, Dayna Bowen Matthew, William Treanor,
LaVonda N. Reed, Colin Crawford, Camille A. Nelson, Danielle
Holley-Walker, Karen E. Bravo, Mary J. Davis, Lee Ann Wheelis
Lockridge, Madeleine M. Landrieu, Donald B. Tobin, Garry W.
Jenkins, Patricia W. Bennett, Susan H. Duncan, Barbara Glesner
Fines, Anthony Niedwiecki, Richard E. Moberly, Scott P. Brown,
Sergio Pareja, Anthony W. Crowell, Martin H. Brinkley, Browne C.
Lewis, Felicia Epps, James R. Hackney, Cassandra L. Hill, José
Roberto (Beto) Juarez, Jr., Horace Anderson, Jr., Michael Hunter
Schwartz, Danielle M. Conway, Hari M. Osofsky, Paul L. Caron,
Fernando Moreno-Orama, Gregory W. Bowman, Rose Cuison-
Villazor, Michael A. Simons, William P. Johnson, Henry C. (Corky)
Strickland, III, Robert Schapiro, Michael J. Kaufman, William C.
Hubbard, John K. Pierre, Andrew T. Guzman, Camille M. Davidson,

_17-
Craig M. Boise, Douglas A. Blaze, Robert B. Ahdieh, D. Benjamin
Barros, David D. Meyer, Lyn Suzanne Entzeroth, Elizabeth Kronk
Warner, Jane H. Aiken, Carla D. Pratt, Richard A. Bierschbach,
Amelia Smith Rinehart, Allen K. Easley, James McGrath, Sudha N.
Setty, Brian R. Gallini, Daniel P. Tokaji, Columbia, South Carolina,

Responding with comments

-18-
APPENDIX A
Rule 6-10.3. Minimum Continuing Legal Education Standards
(a)- (c) [No Change]

(d) Course Approval. Course approval is set forth in policies
adopted pursuant to this rule. Special policies will be adopted for
courses sponsored by governmental agencies for employee lawyers
that exempt these courses from any course approval fee and may
exempt these courses from other requirements as determined by
the board of legal specialization and education. The board of legal
specialization and education may not approve any course
withsubmited by a sponsor, including a section of The Florida Bar,
that uses quotas based on race, ethnicity, gender, religion, national
origin, disability, or sexual orientation in the selection of course
faculty or participants.

(e)- (g) [No Change]

-19-
APPENDIX B

': SEPTEMBER 1. 2020
MP COMMITTEE

{: JOINT IMF/FLORIDA BAR DIVERSITY & INCLUSION COMMITTEE STUDY GROUP
bers of Study Group:

 

» Florida Bar Diversity & Inclusion Committee
iane Dorris Michael Andriano
1 Dorris David Brunell

Julian Jackson Fannin

‘LS DIVERSITY & INCLUSION CLE SPEAKER PANEL POLICY (“CLE DIVERSITY POLICY”):

 

The Business Law Section (“BLS”) expects all Continuing Legal Education (CLE)
‘aims sponsored or co-sponsored by the BLS to meet the goals of the Diversity Committee
zgic Plan of eliminating bias, increasing diversity and implementing tactics aimed at
iting and retaining diverse attorneys. These goals are furthered by having the faculty include
bers of diverse groups based upon race, ethnicity, gender, sexual orientation, gender identity,
tity and multiculturalism.

CLE Diversity Policy:

For these reasons, the Study Group recommends the following CLE Diversity Policy. This
y applies to CLE programs with three or more panel participants, including the moderator.
tive January 1, 2021, the following guidelines will apply: (a) individual programs with
ry of three or four panel participants. including the moderator, will require at least 1 diverse
ber: (b) individual programs with faculty of five to eight panel participants, including the
rator, will require at least 2 diverse members: and (c) individual programs with faculty of
or more panel participants, including the moderator, will require at least 3 diverse members.
BLS will not sponsor, co-sponsor, or seek CLE accreditation for any program failing to
hy with this policy unless an exception or appeal is granted.

Implementation:

The Inclusion, Mentoring & Fellowship Committee (“IMF”), will be responsible for the
umentation and enforcement of the CLE Diversity Policy. As such, any question of
hance with the CLE Diversity Policy will be determined by the IMF Committee. If a
wed CLE panel does not comply with the CLE Diversity Policy and cannot be granted an
tion, as defined below, then the BLS will mot sponsor the CLE. All applications for
rams seeking CLE accreditation and BLS sponsorship shall be submitted to the IMF
mittee at least seven (7) days prior to the date the program is scheduled to occur.

At the discretion of the IMF Committee and the Chair of the Section, either of the following
mstances may constitute grounds for an exception from the CLE Diversity Policy:

-290-
Previously confirmed diverse speakers or moderators for the CLE cancel, withdraw or
become unable to attend and participate in the CLE and insufficient time exists to
replace them and maintain a diverse panel.

After a diligent search and inquiry, the proponents of the CLE have affirmed they have
been unable to obtain the participation of the requisite diverse members of the CLE
panel.

Niverse Speaker Directory:

n order to assist in the implementation of the CLE Diversity Policy, IMF will create and
_a Diverse Speaker Directory (“Directory”). The Directory will provide a database of legal
that self-identity from a race, ethnicity. gender and gender identity, sexual orientation,
y and multicultural perspective. In addition to the above. individuals who register with
ztory shall identify their geographical location, willingness to travel. speaker fees if any,
s of expertise/interest. in addition toa CV.

-21-